United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF COMMERCE, 2010
DECENNIAL CENSUS, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-937
Issued: August 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 11, 2013 appellant, though counsel, filed a timely appeal from an October 23,
2012 merit decision of the Office of Workers’ Compensation Programs terminating her
compensation effective June 20, 2011. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage loss
effective June 20, 2011.
On appeal appellant, through counsel, contends that medical documentation verifies fulltime permanent disability status based on her hip fracture.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 2, 2009 appellant, then a 47-year-old enumerator, sustained injury to her spine,
back and neck. While map spotting and driving, she slid down a hill on gravel into an
embankment. On January 11, 2010 OWCP accepted appellant’s claim for closed dislocation of
the fifth, sixth and seventh cervical vertebrae, a closed dislocation of the thoracic vertebra at T1
and closed dislocations of the third and fifth lumbar vertebrae. It subsequently accepted her
claim for subluxations of the spine and right sacral fracture.
In a July 6, 2010 report, Dr. Margaret O. Burke, a treating Board-certified physiatrist
with a subspecialty in spinal cord injury medicine, diagnosed a sacral alar insufficiency fracture
that appeared to be well healed. She recommended physical therapy for appellant’s bursitis.
Dr. Burke opined that appellant remained able to work a light-duty job under restrictions as an
enumerator. She did not believe that appellant was at maximum medical improvement. In an
October 1, 2010 progress report, Dr. Burke noted that appellant had residual pain after sacral
fracture, but a magnetic resonance imaging (MRI) scan showed that it had healed. She found
that appellant was at maximum medical improvement.
By decision dated December 1, 2010, OWCP terminated appellant’s wage-loss
compensation effective that date. In a decision dated March 15, 2011, an OWCP hearing
representative reversed the termination decision. The hearing representative noted that no
development was taken by OWCP to determine how long appellant’s commute would be and or
to establish that the physical requirements of the position were within her medical restrictions.
On March 31, 2011 OWCP referred appellant to Dr. Glenn L. Scott, a Board-certified
orthopedic surgeon, for a second opinion. It noted that appellant’s work as an enumerator
involved lifting and carrying a maximum weight of 5 pounds up to 3 hours a day; sitting
(including driving) up to 3.5 hours a day; standing and walking up to 2 hours a day; climbing up
to .50 hours per day; bending/stooping/twisting/pulling/pushing up to .25 hours per day; simple
grasping up to 3 hours a day, fine manipulation (including keyboarding) up to 2 hours a day and
driving a vehicle up to 3 hours a day.
In a May 11, 2011 report, Dr. Scott listed his impressions as multilevel degenerative
cervical spine disease, multilevel lumbar spondylosis and healed sacral insufficiency fracture.
He opined that appellant had mild residuals of her accepted cervical, thoracic and lumbar
subluxation, probably representing aggravation of preexisting conditions. Dr. Scott agreed with
Dr. Burke that appellant’s fracture was, within reasonable medical certainty, healed. He found it
difficult to explain her complaints of pain on a residual basis from the fracture, noting that her
complaints were primarily subjective. The objective findings were difficult to evaluate due to
appellant’s clinical presentation. Dr. Scott found that she could return to the full duties of her
date-of-injury position as a census enumerator as far as her cervical, thoracic, and lumbar
subluxation or sacral fracture were concerned. He also opined that appellant had reached
maximum medical improvement from her accepted injuries of May 2, 2009.
In an
accompanying work capacity evaluation, Dr. Scott listed her limitations as four hours of sitting,
three hours each of walking and standing, one hour of bending/stooping, three hours of operating
a motor vehicle at work, pushing/pulling/lifting limited to 10 pounds for three hours a day, and
squatting, kneeling and climbing limited to one hour a day.

2

On May 13, 2011 OWCP proposed terminating appellant’s wage-loss compensation
benefits based on the opinion of Dr. Scott. It noted that her medical benefits would remain open
for treatment of her accepted conditions. By decision dated June 20, 2011, OWCP terminated
appellant’s wage-loss compensation benefits effective that date.
On June 30, 2011 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative that was held on October 6, 2011.2
Following the telephonic hearing, appellant submitted an October 31, 2011 report from
Dr. Sarah J. Danninger, a Board-certified family practitioner, who diagnosed chronic pain
syndrome. Dr. Danninger also noted chronic problems with anxiety, chronic fatigue and
fibromyalgia. She noted that appellant’s conditions impaired her functioning significantly, but
was unprepared to gauge how much.
Dr. Danninger noted that, without supporting
documentation, she was only able to report what appellant told her and conduct a single limited
examination. She noted that another physician mentioned that appellant had right-sided hip
pain/strain after a motor vehicle accident and mentioned the diagnoses of restless leg syndrome,
tremor, fibrocystic breast disease, abdominal adhesions and status post right lower abdomen
hernia repair, premenstrual syndrome and hot flashes.
In a decision dated December 14, 2011, the hearing representative affirmed the
December 14, 2011 termination decision.
On December 22 2011 appellant, through counsel, requested reconsideration. As OWCP
did not respond to this reconsideration request on May 7, 2012 appellant filed another request for
reconsideration.
In an October 23, 2012 decision, OWCP denied modification of the prior decisions.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 It may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5

2

Appellant’s attorney asked for 30 more days to submit additional medical evidence, which the hearing
representative granted. On November 4, 2011 her attorney asked for another 30-day extension to submit further
medical evidence.
3

See Kathryn E. Demarsh, 56 ECAB 677 (2005); see also Beverly Grimes, 54 ECAB 543 (2003).

4

Id.

5

James M. Frasher, 53 ECAB 794 (2002).

3

ANALYSIS
OWCP accepted appellant’s claim for subluxations of the cervical, thoracic and lumbar
spine as well as right sacral fracture. It paid wage-loss compensation and paid for medical
treatment. OWCP terminated appellant’s wage-loss compensation effective June 20, 2011 as the
medical evidence established that her disability had ceased.
The Board finds that the medical evidence supports OWCP’s termination of appellant’s
compensation. Dr. Scott, the second opinion physician, found that appellant could return to her
full duties of her date-of-injury position as a census enumerator as far as residuals from the
accepted conditions of cervical, thoracic and lumbar subluxation or sacral fracture were
concerned. He noted that there was no objective evidence to explain her subjective complaints.
Dr. Scott added that her sacral fracture was well healed as noted by appellant’s treating
physician, Dr. Burke, and that she was at maximum medical improvement.
Appellant’s treating physician, Dr. Burke, in a July 6, 2010 report, opined that appellant’s
fracture appeared to be well healed and that appellant remained able to work her light-duty
position as an enumerator.
Appellant submitted an October 31, 2011 medical report by Dr. Danninger but
Dr. Danninger did not provide a rationalized medical opinion giving an opinion as to appellant’s
ability to perform her duties as a census enumerator. In fact, Dr. Danninger specifically
indicated that she was not prepared to gauge how much appellant’s conditions affected her
functioning. She noted that another doctor had diagnosed numerous conditions, but her first
hand observations with regard to appellant’s medical condition were limited.
OWCP terminated appellant’s wage-loss compensation after determining that her
disability for work had ceased. As used in FECA, the term disability means incapacity because
of an injury in employment to earn the wages the employee was receiving at the time of the
injury, i.e., a physical impairment resulting in loss of wage-earning capacity.6
The weight of medical evidence of record establishes that appellant is capable of
performing the duties of her date-of-injury position as an enumerator with restrictions.
Therefore, she is no longer disabled and OWCP properly terminated her wage-loss compensation
as of June 20, 2011.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation for wage loss
effective June 20, 2011.

6

5 U.S.C. § 8102.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2012 is affirmed.
Issued: August 26, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

